Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed 9/27/18. 
Claims 1-15 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 13, Icon I5 (see e.g. par. [0113]);
Fig. 17, Display unit S6 (see e.g. par. [0135]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 18 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Par. [0088] recites “the information processing device 30 … can retrieves a meaning or the like …”. It is believed this should read “the information processing device 30 … can retrieve[[s]] a meaning or the like …”.
Par. [0135] refers to “display unit S1” the display of figure 17 is labeled “S6”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12 recite “a user”. This raises antecedent basis issues in that it is not clear if this is intended to refer to the user recited, e.g., in claim 1 or a different user. For the purposes of this examination the claims will be treated as directed to a singular user. 
Claim 13 recites the limitation "the device manipulation by the user ".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination the claim will be treated as directed to a device manipulation similar to that recited in claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites acquiring information regarding the emotion of a user and instructing a corresponding action which constitutes organizing human activity.
More specifically, the claim recites:
An information processing device comprising: 
a control unit (high level recitation of computing functionality) configured to acquire emotion information obtained from biological information of a user (e.g. seeing a child frown) and output control information related to an operation of an operation unit corresponding to the biological information of the user according to behavior information associated with the emotion information (e.g. comfort the child with a kind word or gesture).

The recited “acquir[ing] emotion information …” covers perceiving a person’s emotion (e.g. seeing a child frown), and the recited “output[ting] control information …” covers responding appropriately to the perceived emotion (e.g. comforting the child with a kind word or gesture). Accordingly, but for the recitation of an “information processing device” and a “control unit”1, the claim is directed to managing behavior or interactions between people and thus recites the abstract concept of organizing human activity.
This judicial exception is not integrated into a practical application because the additional elements of an “information processing device” and a “control unit” are only recited at a high level of generality and only describe performing generic computing functionality (i.e. receiving and sending data) such that they amount to mere instructions to apply the exception using a generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are only recited at a high level of generality as discussed above. Accordingly, the additional elements, taken alone or in combination, do not amount to significantly more than the judicial exception.
Claim 2-6 recite further limitations directed managing human behavior (e.g. remembering the child likes/dislikes funny faces). Further, the additional element of a “recognition unit” is only recited at a high level of generality and thus does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. 
Claim 7 recites limitations similar to those of claims 5-6 but additionally recites “delet[ing]” an association. This appears to cover, e.g., making/keeping a written list of behaviors a child likes/dislikes and erasing an entry if it is determined to no longer be valid.
Claim 14 recites a method of performing the functionality provided by the device of claim 1 and is thus also directed to managing behavior or interactions between people and thus recites the abstract concept of organizing human activity.
The additional element of “a processor” is only recited at a high level of generality and thus amounts to mere instructions to apply the exception using a generic computer component. Accordingly, the additional element does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter2.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 15 recites “A program causing a computer to function as an information processing device …”. Accordingly, the claim is directed to software per-se and is not one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0173733 to Le et al. (Le).

Claims 1, 14 and 15: Le discloses an information processing device comprising: 
a control unit configured to acquire emotion information obtained from biological information of a user (par. [0039] “detecting and classifying a predetermined non-deliberative mental state”, par. [0047] “detect EEG signals”) and output control information related to an operation of an operation unit corresponding to the biological information of the user 

Claim 2: Le discloses the information processing device according to claim 1, further comprising: 
a recognition unit configured to recognize feedback from the user on the operation of the operation unit (par. [0095] “As each subject interacts with the particular interactive environment … the weights are updated … in line with the emotional responsiveness of each subject”), 
wherein the recognition unit controls correction related to correlation strength between the corresponding biological information and emotion information according to the feedback (par. [0095] “the weights are updated … in line with the emotional responsiveness of each subject”).

Claim 3: Le discloses the information processing device according to claim 2, 
wherein the recognition unit controls correction related to association between the corresponding behavior information and emotion information according to the feedback (par. [0095] “As each subject interacts with the particular interactive environment … the weights are updated … in line with the emotional responsiveness of each subject”).

Claim 4: Le discloses the information processing device according to claim 2, 
wherein the feedback includes evaluation of the user in regard to the operation of the operation unit (par. [0098] “the emotional response of the user is again monitored”).

Claim 5: Le discloses the information processing device according to claim 4, 
wherein the recognition unit performs control such that the correlation strength between the corresponding biological information and emotion information is weakened according to negative evaluation of the user in regard to the operation of the operation unit (par. [0098] “observes relative change in the emotional state … updates the weightings depending upon their effectiveness”, those of ordinary skill in the art would have understood this to result in a weakening of the correlation when the action was not effective).

Claim 6: Le discloses the information processing device according to claim 4, 
wherein the recognition unit performs control such that the correlation strength between the corresponding biological information and emotion information is strengthened according to positive evaluation of the user in regard to the operation of the operation unit (par. [0098] “observes relative change in the emotional state … updates the weightings depending upon their effectiveness”, those of ordinary skill in the art would have understood this to result in a strengthening of the correlation when the action was effective).

Claim 8: Le the information processing device according to claim 1, 


Claim 9: Le discloses the information processing device according to claim 1, 
wherein the emotion information includes a kind and degree of an emotion (par. [0027] “excitement, happiness, fear, sadness, boredom”, par. [0040] “strength of particular … emotions”), and is acquired according to the biological information measured by a device carried by a user (Le par. [0028] “carried by a subject”).

Claim 11: Le discloses the information processing device according to claim 9, 
wherein the behavior information includes information related to a device operation to be recommended to a user (par. [0093] “alter selected environmental variable sable to be perceived by the subjects”), and 
the control unit causes the operation unit to perform the device operation to be recommended to the user according to the behavior information associated with the kind and degree of the emotion (par. [0093] “multiple output signals provided by the learning agent 608 to an output device 618 adapted to cause multiple possible actions to be carried out”, par. [0095] “evoking a particular emotion in a subject”).

Claim 12: Le discloses the information processing device according to claim 1, 
wherein the control unit acquires the emotion information associated with the behavior information according to acquisition of behavior information of a user and causes a storage unit to store the emotion information and the acquired biological information in association with each other (e.g. par. [0093] “a series of weighting 614 are maintained by the platform 600”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0173733 to Le et al. (Le).

Claim 7: Le discloses the information processing device according to claim 4, 

Note that while Le does not explicitly disclose “deleting” these associations/weights, it would have been obvious at the time of filing to do so when a particular action is found to have no effectiveness (e.g. 0 weight). This would reduce required storage and/or processing required to identify a particular action (see e.g. par. [0095] “The weightings 614 … are used by learning agent 608 to select which actions 618 are to be performed”).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0173733 to Le et al. (Le) in view of US 2017/0191872 to Gomi et al. (Gomi).

Claim 10: Le disclose the information processing device according to claim 9, but does not explicitly disclose:
wherein the behavior information includes information related to a past device manipulation performed by a user, and 
the control unit causes the operation unit to perform an operation similar to the device manipulation according to the behavior information associated with the kind and degree of the emotion.


wherein behavior information includes information related to a past device manipulation performed by a user (par. [0130] “it is estimated that the user prefers ramen form information search history or the like”), and 
a control unit causes the operation unit to perform an operation similar to the device manipulation according to the behavior information associated with the kind and degree of the emotion (par. [0129] “allows the server 200 to filter information to be displayed by a preference, “liking for ramen””).

It would have been obvious at the time of filing to include past device manipulation (e.g. Gomi par. [0130] “search history”) in the behavior information (Le par. [0092] “inputs representative of emotional responses”) and cause performance of a similar operation in response to a kind and degree of emotion (Le par. [0093] “multiple output signals provided by the learning agent 608 to an output device 618 adapted to cause multiple possible actions to be carried out”, Gomi par. [0129] “allows the server 200 to filter information to be displayed”). Those of ordinary skill in the art would have been motivated to do so to provide appropriate responses to the user (e.g. Gomi par. [0126] “makes it possible for the user to known that there  is a ramen shop having a good reputation”),

Claim 13: Le discloses the information processing device according to claim 11, but does not explicitly disclose:


Gomi teaches:
wherein device manipulation by a user is recognized by one of an acceleration sensor, a gyro sensor, a temperature sensor, a humidity sensor, a myoelectric sensor, a sound sensor, a pressure sensor, an imaging sensor, a microphone, a button, and a switch or a combination thereof (par. [0058] “a variety of input devices such as touchpad, a keypad, and a keyboard”).

It would have been obvious at the time of filing to recognize device manipulation by a user (Gomi par. [0058] “a variety of input devices such as touchpad, a keypad, and a keyboard”). Those of ordinary skill in the art would have been motivated to do so as a known means of recognizing user interactions with a device which would have produced only the expected results (see e.g. Le par. [0092] “interaction between a subject and an avatar”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0102765 to Yoneda et al. discloses an alternate system for recognizing and responding to user emotions (see e.g. fig. 9 and related text).
US 2014/0335490 to Baarman et al. discloses an alternate means of recognizing device manipulation (see e.g. par. [0011]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the recited “operation unit” only describes the intended destination of “control information” and thus is not considered an additional element recited by the claim. Even if it was, the “operation unit” is only recited at a high level of generality and thus would not constitute significantly more than the abstract idea. 
        2 Note that should claim 15 be amended to recited more that software (e.g. instructions stored on a non-transitory media), it would likely be rejected under 35 U.S.C. §101 as directed to an abstract idea as discussed in relation to claims 1 and 14.